  8:20-cv-00499-BCB-SMB Doc # 26 Filed: 03/11/21 Page 1 of 7 - Page ID # 269




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                      Plaintiff,                                   8:20CV239

        vs.
                                                               MEMORANDUM
MICHAEL MYERS, Director, Official                               AND ORDER
Capacity; WEST, Captain, Official
Capacity; DOOLEY, Officer, Official
Capacity; SHARMAN, Officer, Official
Capacity; “RED,” Medication Nurse;
SULLIVAN, LT; and MOSS, SGT,

                      Defendants.


        Plaintiff John Walton was a pretrial detainee confined at the Douglas County
Correctional Center (“DCCC”) in Omaha, Nebraska, when he filed his pro se Complaint
(Filing 1) on June 19, 2020. Although Walton has since been released from jail, his
Complaint remains subject to initial review under 28 U.S.C. § 1915A for a determination
of whether summary dismissal is appropriate. See Mister v. Obadina, No. 19-CV-00148,
2019 WL 1978343, at *1 n.2 (S.D. Ill. May 3, 2019) (“A Section 1915A review is triggered
when the plaintiff is a prisoner at the time of filing the complaint, whether or not the
plaintiff is subsequently released from prison.”) (citing Jaros v. Ill. Dep’t of Corr., 684
F.3d 667, 669 n.1 (7th Cir. 2012)). Walton has also been granted leave to proceed in forma
pauperis (“IFP”), first as a prisoner on June 29, 2020 (Filing 7), and then as a non-prisoner
on December 22, 2020 (Filing 20), so his Complaint is subject to initial review under 28
U.S.C. § 1915(e)(2) as well.

                   I. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine whether
summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must dismiss a
complaint or any portion of it that states a frivolous or malicious claim, that fails to state a
  8:20-cv-00499-BCB-SMB Doc # 26 Filed: 03/11/21 Page 2 of 7 - Page ID # 270




claim upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.” Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.”).

        “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party fair notice of the nature and basis or grounds for a claim, and
a general indication of the type of litigation involved.” Topchian v. JPMorgan Chase Bank,
N.A., 760 F.3d 843, 848 (8th Cir. 2014) (internal quotation marks and citations omitted).
However, “[a] pro se complaint must be liberally construed, and pro se litigants are held to
a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal quotation
marks and citations omitted).

                            II. SUMMARY OF COMPLAINT

        Plaintiff sues all Defendants in their official capacities, claiming that Defendants
Dooley and Sharman pulled him through the hatch on the door of his cell while Plaintiff
was attached to a “come along chain,” causing still-lingering pain in his wrist and hand for
which he is still taking pain pills. (Filing 1 at CM/ECF p. 4.) Plaintiff claims he has scars
on both wrists, has nerve damage, and besides giving him Tylenol, “medical won’t help.”
(Filing 1 at CM/ECF p. 5.) Plaintiff requests $4 million in damages.

                                     III. DISCUSSION

A. Claims Against Defendants in Official Capacities

       Plaintiff sues each Defendant in his or her official capacity, which is actually a suit
against Douglas County itself. Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006)
(“A suit against a public official in his official capacity is actually a suit against the entity
for which the official is an agent.”); Rogers v. City of Little Rock, Ark., 152 F.3d 790, 800

                                               2
  8:20-cv-00499-BCB-SMB Doc # 26 Filed: 03/11/21 Page 3 of 7 - Page ID # 271




(8th Cir. 1998) (“Liability for city officials in their official capacities is another form of
action against the city . . . .”).

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme Court
held that a municipality (or other local government unit) can be liable under 42 U.S.C. §
1983 if an “action pursuant to official municipal policy of some nature caused a
constitutional tort.” Id. at 691. To prevail on a claim alleged against a county, Plaintiff must
show that the constitutional violation resulted from (1) an official “policy,” (2) an
unofficial “custom,” or (3) a deliberately indifferent failure to train or supervise. Corwin v.
City of Independence, 829 F.3d 695, 699 (8th Cir. 2016).

       “Official policy involves ‘a deliberate choice to follow a course of action . . . made
from among various alternatives’ by an official who has the final authority to establish
governmental policy.” Jane Doe A By & Through Jane Doe B v. Special Sch. Dist. of St.
Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v. City of Cincinnati, 475
U.S. 469, 483 (1986)).

       Alternatively, a plaintiff may establish municipal liability through an
       unofficial custom of the municipality by demonstrating “(1) the existence of
       a continuing, widespread, persistent pattern of unconstitutional misconduct
       by the governmental entity’s employees; (2) deliberate indifference to or tacit
       authorization of such conduct by the governmental entity’s policymaking
       officials after notice to the officials of that misconduct; and (3) that plaintiff
       was injured by acts pursuant to the governmental entity’s custom, i.e., that
       the custom was a moving force behind the constitutional violation.”

Malone v. Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at 699-
700). A municipal-liability claim based on a theory of inadequate training or supervision
is simply an extension of a claim based on a “policy” or “custom” theory of municipal
liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

        Here, Plaintiff’s allegations against Defendants in their official capacities—which
are in reality a claim against Douglas County—fail to state a claim upon which relief can
be granted because he does not allege that a policy or custom of a government entity caused
the violation of his constitutional rights. “Although [a plaintiff] need not set forth with
specificity the existence of an unconstitutional policy or custom at the pleading stage, he
                                               3
  8:20-cv-00499-BCB-SMB Doc # 26 Filed: 03/11/21 Page 4 of 7 - Page ID # 272




must nonetheless present some allegations, references, events, or facts from . . . which the
court could begin to draw an inference that the conduct complained of . . . resulted from an
unconstitutional policy or custom of the County or a deliberate choice by a decision-maker
with final authority.” Cotton v. Douglas Cty. Dep’t of Corr., No. 8:16CV153, 2016 WL
5816993, at *6 (D. Neb. Oct. 5, 2016).

        On its own motion, the court will grant Plaintiff leave to file an amended complaint.
If Plaintiff chooses to bring individual-capacity claims against Defendants in that amended
complaint, he should keep in mind that he “must plead that each Government-official
defendant, through the official’s own individual actions, has violated the Constitution.”
Iqbal, 556 U.S. at 676. That is to say, Plaintiff must explain how each Defendant personally
participated in the alleged constitutional violation. Further, if Plaintiff chooses to bring
such individual-capacity claims against Defendants, he should be mindful of the elements
of such claims, which are discussed below.

B. Excessive Force

        Plaintiff claims that Defendants violated his right to be free from cruel and unusual
punishment while being held as a pretrial detainee with the Douglas County Department
of Corrections. The Eighth Amendment “has no application” until there has been a “formal
adjudication of guilt.” Walton v. Dawson, 752 F.3d 1109, 1117 (8th Cir. 2014) (quoting
City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)). But the Fourteenth
Amendment gives state pretrial detainees rights which are “at least as great as the Eighth
Amendment protections available to a convicted prisoner.” Id. (emphasis in original;
quoting City of Revere, 463 U.S. at 244); Edwards v. Byrd, 750 F.3d 728, 732 (8th Cir.
2014) (“Therefore, if the use of force in this case would have violated the Eighth
Amendment had the plaintiffs been prisoners, that conduct necessarily violated the
plaintiffs’ rights under the Fourteenth Amendment.”). The Constitution affords greater
protection to a pretrial detainee compared to a convicted inmate in the sense that “[d]ue
process requires that a pretrial detainee not be punished.” Walton, 752 F.3d at 1117
(quoting Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979)).

        The elements of an excessive-force claim for pretrial detainees, as applied to the
facts alleged here, are (1) the defendants used force against the plaintiff; (2) the force used

                                              4
  8:20-cv-00499-BCB-SMB Doc # 26 Filed: 03/11/21 Page 5 of 7 - Page ID # 273




was excessive because it was not reasonably necessary to restore order or maintain
discipline; and (3) as a direct result, the plaintiff was injured. Manual of Model Civil Jury
Instructions for the District Courts of the Eighth Circuit, Inst. No. 4.41 (2020).

        Excessive-force claims of pretrial detainees are analyzed under an objective -
reasonableness standard—that is, were the defendants’ actions objectively reasonable
under the circumstances? Ryan v. Armstrong, 850 F.3d 419, 427 (8th Cir. 2017). A court
must assess the actions of each officer “from the perspective of a reasonable officer on the
scene, including what the officer knew at the time, not with the 20/20 vision of hindsight.”
Id. (quoting Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015)). A court must also account
for the “legitimate interests that stem from [the government’s] need to manage the facility
in which the individual is detained,” appropriately deferring to “policies and practices that
in th[e] judgment” of jail officials “are needed to preserve internal order and discipline and
to maintain institutional security.” Kingsley, 576 U.S. at 397 (quoting Bell, 441 U.S. at
520). Factors relevant to assessing the objective reasonableness of force used by officers
include:

       the relationship between the need for the use of force and the amount of force
       used; the extent of the plaintiff’s injury; any effort made by the officer to
       temper or to limit the amount of force; the severity of the security problem
       at issue; the threat reasonably perceived by the officer; and whether the
       plaintiff was actively resisting.

Ryan, 850 F.3d at 427 (quoting Kingsley, 135 S. Ct. at 2473).

        If Plaintiff wishes to state such a claim, he must allege plausible, truthful facts which
will allow the court to draw the inference that Defendants are liable for the misconduct
alleged.

C. Deliberate Indifference to Serious Medical Needs

       A convicted prisoner’s conditions of confinement are subject to scrutiny under the
Eighth Amendment’s prohibition against cruel and unusual punishment, while a pretrial
detainee’s challenge to such conditions is analyzed under the due process clause of the
Fifth Amendment (with respect to federal actors) or the Fourteenth Amendment (wit h
respect to state actors). See Johnson-El v. Schoemehl, 878 F.2d 1043, 1048 (8th Cir. 1989).
                                               5
  8:20-cv-00499-BCB-SMB Doc # 26 Filed: 03/11/21 Page 6 of 7 - Page ID # 274




This makes little difference as a practical matter, though, because pretrial detainees are
entitled to the same protection as imprisoned convicts. Davis v. Oregon County, 607 F.3d
543, 548 (8th Cir. 2010).

       “To establish a constitutional violation, a detainee must demonstrate an objectively
serious medical need that the defendant knew about and deliberately disregarded.” Morris
v. Cradduck, 954 F.3d 1055, 1058 (8th Cir. 2020) (citing Barton v. Taber, 908 F.3d 1119,
1124 (8th Cir. 2018)); see also Laganiere v. Cty. of Olmsted, 772 F.3d 1114, 1116 (8th Cir.
2014) (“The Eighth Amendment prohibition on cruel and unusual punishment protects
prisoners from deliberate indifference to serious medical needs.”).

        An objectively serious medical need is one that “has been diagnosed by a physician
as requiring treatment, or is so obvious that even a layperson would easily recognize the
necessity for a doctor’s attention.” Laganiere, 772 F.3d at 1116 (quoting Jones v. Minn.
Dep’t of Corr., 512 F.3d 478, 481 (8th Cir. 2008)). “In order to demonstrate that a
defendant actually knew of, but deliberately disregarded, a serious medical need, the
plaintiff must establish a mental state akin to criminal recklessness: disregarding a known
risk to the inmate’s health.” Thompson v. King, 730 F.3d 742, 746-47 (8th Cir. 2013)
(quoting Vaughn v. Gray, 557 F.3d 904, 908 (8th Cir. 2009)). “This onerous standard
requires a showing more than negligence, more even than gross negligence, but less than
purposefully causing or knowingly bringing about a substantial risk of serious harm to the
inmate.” Id. at 747 (internal quotations and citations omitted).

       To the extent Plaintiff intends to assert such a claim, his amended complaint must
allege plausible, truthful facts which will allow the court to draw the inference that
Defendants are liable for the misconduct alleged.

       IT IS ORDERED:

        1.    Plaintiff shall have 30 days from the date of this Memorandum and Order to
file an amended complaint that sets forth a viable claim against a proper defendant who
was personally involved in violating Plaintiff’s constitutional rights. If Plaintiff fails to file
an amended complaint, or the court finds that the amended complaint is insufficient, this
matter will be dismissed without further notice for failure to state a claim upon which relief
may be granted. In his amended complaint, Plaintiff must identify each defendant by name
                                                6
  8:20-cv-00499-BCB-SMB Doc # 26 Filed: 03/11/21 Page 7 of 7 - Page ID # 275




and set forth all of Plaintiff’s claims (and any supporting factual allegations) against that
defendant. Plaintiff should be mindful to explain in his amended complaint what each
defendant did to him, when the defendant did it, and how the defendant’s actions harmed
him.

        2.    In the event Plaintiff files an amended complaint, Plaintiff shall restate the
allegations of his original Complaint (Filing 1) and any new allegations. Failure to
consolidate all claims into one document may result in the abandonment of claims.
Plaintiff is warned that an amended complaint will supersede, not supplement, his prior
pleadings.

      3.      The court reserves the right to conduct further review of Plaintiff’s claims
pursuant to 28 U.S.C. §§ 1915(e) in the event he files an amended complaint.

     4.    The Clerk of the Court is directed to set the following pro se case
management deadline: April 12, 2021—amended complaint due.

       DATED this 11th day of March, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge




                                             7
